           Case 1:21-cv-02656-CM Document 4 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JANNIL CHRISTON-SCORPIO SHEPPARD,
                                  Plaintiff,
                                                                     1:21-CV-2656 (CM)
                      -against-
                                                                    TRANSFER ORDER
 LT. LEUZE #191, et al.,
                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, who appears pro se, brings this action under 42 U.S.C. §§ 1981 and 1983,

seeking damages. He sues members of the New York City Police Department (“NYPD”) who are

assigned to the NYPD’s 88th Precinct, located in Brooklyn, New York. For the following

reasons, the Court transfers this action to the United States District Court for the Eastern District

of New York.

        Under 28 U.S.C. § 1391(b), a civil action may be brought in:

        (1) a judicial district in which any defendant resides, if all defendants are residents
        of the State in which the district is located; (2) a judicial district in which a
        substantial part of the events or omissions giving rise to the claim occurred, or a
        substantial part of property that is the subject of the action is situated; or (3) if
        there is no district in which an action may otherwise be brought as provided in
        this section, any judicial district in which any defendant is subject to the court’s
        personal jurisdiction with respect to such action.

Under 28 U.S.C. § 1391(c)(1), a “natural person” resides in the judicial district where the person

is domiciled.

        Plaintiff does not allege that any defendant resides in this judicial district or that a

substantial part of the events or omissions giving rise to his claim arose in this judicial district.

Thus, venue is not proper in this Court under § 1391(b)(1) or (2). Plaintiff’s claims arose in

Brooklyn, Kings County, New York, which lies in the Eastern District of New York. See 28

U.S.C. § 112(c). Accordingly, venue lies in the United States District Court for the Eastern
            Case 1:21-cv-02656-CM Document 4 Filed 04/09/21 Page 2 of 2




District of New York. See § 1391(b)(2). The Court therefore transfers this action to that court.

See 28 U.S.C. § 1406(a).

                                          CONCLUSION

         Plaintiff has consented to electronic service of court documents. (ECF 3.) The Court

directs the Clerk of Court to transfer this action to the United States District Court for the Eastern

District of New York. Whether Plaintiff should be permitted to proceed further without

prepayment of fees is a determination to be made by the transferee court. A summons shall not

issue from this court. This order closes this action in this court.

         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     April 9, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
